Citation Nr: 1711856	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung condition, to include as due to herbicide agent and/or Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to August 1968; a tour of duty that included a one-year deployment to the Republic of Vietnam.

The Veteran's case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the Atlanta, Georgia RO.  

In February 2013, the Board remanded several issues and granted service connection for hypertension, secondary to service-connected diabetes mellitus.  Entitlement to service-connected peripheral neuropathy of the right and left upper extremities, secondary to service-connected diabetes mellitus, was granted in an April 2015 VA rating decision.  In May 2014, a Statement of the Case was provided for the issue of entitlement to service connection for ischemic heart disease.  Although notified, the Veteran did not file a timely substantive response for the ischemic heart disease claim; therefore, the appeal was not perfected, and it was not certified to the Board for appellate review.  See 38 C.F.R. § 20.302(b).  The Veteran's lung condition is the final issue remaining from the Board's February 2013 remand, and it will be addressed below.  

In the January 2009 rating decision, the Columbia RO characterized the claim on appeal as restrictive and obstructive airway disease.  After transfer to the Atlanta RO, asthma was an additional descriptive term found in the April 2015 Supplemental Statement of the Case (SSOC).  The Board will continue to utilize the original label, "lung condition," which was provided by the Veteran in the June 2008 Application for Compensation.  Ultimately, these labels do not create distinct, separate claims.  The RO's labels are merely alternative methods of describing the Veteran's condition in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file; these sources include all of the VA treatment records for the Veteran's various medical conditions, dated between December 2008 and December 2016.  Accordingly, the consideration of the Veteran's lung condition claim will draw upon these electronic records.

Following the Atlanta RO's issuance of an April 2015 SSOC, and the June 2015 recertification to the Board, additional evidence has been associated with the Veteran's record.  These additional records primarily concern the Veteran's posttraumatic stress disorder, including VA examinations (found in VBMS) and treatment (found in Virtual VA). Since these records are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the case. 

There was one record, pertaining to the Veteran's lung condition, that was added to the file after the SSOC and recertification.  The document, which is an unsigned and undated Disability Benefits Questionnaire (DBQ) from Dr. N., was added to VBMS in May 2015.  This DBQ contains the exact same information and rationale found in the March 2015 that was considered in the SSOC.  Since the May DBQ duplicates information previously found in the record, neither a waiver of AOJ review nor a remand for another SSOC is necessary. See 38 C.F.R. §§ 19.31, 19.37, 20.1304.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during a period that qualifies for a presumption of exposure to a herbicide agent.  

2.  The evidence does not show that the Veteran's current lung disability is etiologically related to service to include in-service exposure to herbicides or herbicide agents. 


CONCLUSIONS OF LAW

1.  Restrictive and obstructive airway disease, asthma, and/or a lung condition are not among the presumptive diseases listed or contemplated under 38 C.F.R. § 3.309(e).

2.  The criteria for direct service connection of the Veteran's lung condition have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VA-specific duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of the information, medical evidence, and/or lay evidence that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim, (2) VA will seek to provide, and (3) the claimant is expected to provide.
 
VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-determination VCAA letter in July 2008 notified the Veteran of the information and evidence needed to substantiate the claim on appeal.  Because the VCAA notice was timely, thorough, and legally sufficient, VA's duty to notify the Veteran was satisfied.  

VA fulfilled its duty to assist the Veteran as well, obtaining identified and available evidence needed to substantiate the lung condition claim.   Here, the duty to assist was satisfied by affording the claimant VA examinations, requesting (and receiving) VA medical opinions, and offering the Veteran a hearing before the Board.  38 U.S.C.A. § 5103A.  

Specifically, QTC Medical Group (Atlanta, GA) examined the Veteran in 2008, prior to the RO denial and commencement of this appeal.   The 2008 QTC examination, however, failed to provide an opinion and rationale for whether the Veteran's lung condition was casually related to presumptive exposure to herbicide agents during service in the Republic of Vietnam.  Additionally, the QTC examination failed to address whether there was a direct causal link between the lung condition and any aspect of the Veteran's active duty service.  Because of these shortfalls in the 2008 QTC examination, the Board remanded the case in February 2013 to obtain a new examination.  

Following the Board's remand directive, the Veteran was afforded a second QTC Medical Services examination in March 2015.  The March 2015 examination and supporting opinion comply with the Board's remand directive; specifically, the examiner addressed the etiology of the Veteran's lung condition and provided a rationale for the conclusion reached by the examiner.

In short, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  There is, therefore, no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Service Connection for a Lung Condition 

The Veteran avers that his current lung condition was caused by Agent Orange exposure in the Republic of Vietnam.  

At the outset, the Board acknowledges the December 2010 account of the Veteran (and fellow Soldiers) rinsing off in a creek after being sprayed by a substance that he felt was Agent Orange in a Vietnamese field.  Since the Veteran served in the Republic of Vietnam during the applicable period, his exposure to herbicide agents is presumed.  38 C.F.R § 3.307(d)(6)(iii).  Thus, exposure to herbicides and herbicide agents is established. 

Even though the Board acknowledges the presumptive exposure to a herbicide agent, based on the time and location of active duty service, the Veteran's currently diagnosed lung condition is not one of the presumptive diseases associated with exposure.  38 C.F.R § 3.309(e).  Further service connection may be awarded for certain chronic disabilities that become manifested within a prescribed period after discharge from active service.  Bronchiectasis is one of the disabilities for which service connection may be awarded on presumptive basis.  See 38 C.F.R § 3.309(a).  However, the record does not reflect that the Veteran has ever been diagnosed with bronchiectasis.  

As service connection on a presumptive basis is not warranted, the Board will consider whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
Generally, direct service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Review of the evidentiary record shows that the Veteran has a currently diagnosed lung condition, which was active when the June 2008 claim was filed and throughout the appeal period.  Specifically, VA examinations show a diagnosis of restrictive and obstructive airway disease in November 2008 and asthma in March 2015.  The record also demonstrates that the Veteran's lung condition was acquired post-active duty service, because the entrance and separation examinations do not indicate a history of complaints, treatment, and/or diagnosis for a lung condition, including asthma.  Similarly, the Veteran's service treatment records are also silent for any complaints, treatment, or diagnosis related to a lung condition.  

During the November 2008 VA medical examination, the Veteran indicated that the lung condition had existed since 1970, which is approximately two years after separation from the Army and Vietnam service.  During the March 2015 examination, the Veteran stated the asthma began spontaneously in 2010.  Regardless of whether the Veteran's disability began in 1970 or 2010, the record does not establish and the Veteran has not contended that he developed his lung disability during service or that that a lung condition was initially manifested during service and has persisted since service.  

Regarding, the etiology of the Veteran's current lung condition, the competent evidence shows that his current disability is not related to active military service.  Of particular weight is the March 2015 examiner's opinion that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" and ". . . there were no medical records showing diagnosis, treatment for the asthma condition or any related asthma and/or lung condition while [V]eteran was still in service."  This opinion strongly weighs against the Veteran's claim.  

The Board has considered the Veteran's contentions that his current lung condition is related to service.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).

Here, the Veteran is competent to provide statements as to the nature and onset of his respiratory symptoms.  He is also competent to report being spray while serving in a field in Vietnam.  He is not competent, however, to establish the missing causal link between his current lung condition and his in-service herbicide exposure.  There is nothing in the record to suggest that the Veteran has the medical experience or training necessary to render an opinion as to the etiology of any current lung disability.  The Board, therefore, assigns more probative value to the March 2015 VA  medical conclusion, because the examiner reviewed the claims file, considered the Veteran's medical history and lay statements of in-service herbicide exposure, and provided sufficient rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

In short, the preponderance of the evidence is against the Veteran's claim for a direct service connection entitlement for a lung condition.  Accordingly, this service-connection claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  This doctrine of reasonable doubt, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a lung condition is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


